Title: From Thomas Jefferson to Henry Dearborn, 5 August 1808
From: Jefferson, Thomas
To: Dearborn, Henry


                  
                     Dear Sir 
                     
                     Monticello Aug. 5. 08.
                  
                  I inclose you a letter from the Path-killer & others of the Cherokees, the object of which I do not precisely see. I suppose they are of Van’s party. the sentiments are unquestionably those of a white man.
                  Sibley’s letters present a disagreeable view. it will be troublesome if we are once compelled to use acts of force against those people. it is the more difficult as we should have to pursue them into the country beyond the Sabine, on which an understanding with the Spaniards would be necessary. but what is the meaning of our not pursuing deserters over the Rio Hondo? I thought that we had so far settled that matter as that it was understood by the Spaniards that until a final settlement of boundary, the Sabine was to be that to which each was to exercise jurisdiction. on the same principles ought we not immediately to suppress this new appointment of a Spanish Alcalde at Bayou Pierre? I ask this for information, because I do not precisely recollect what we finally intended as to Bayou Pierre, & I have not the papers here. I suppose the trial & punishment of the guilty Alibamas and Sibley’s reclamations with the tribe for reparation will give us time till we meet to consider what is to be done. has any & what step been taken for the recovery of Pike’s men?
                  Govr. Lewis’s letter offers something more serious. the only information I have on the subject is his letter to Govr. Harrison in a newspaper, which I cut out & inclose you. the retirement of White hairs to St. Louis is strong proof that the case is serious. as they are at war with all nations, and in order to protect them we have been endangering our peace & friendship with the other nations would not our best course be to inform all those nations that however desirous we have been of promoting peace among them and however earnest our endeavors have been to restore friendship between them & the Osages particularly, we have found it impossible to bring that nation to a just & peaceable conduct towards others. that therefore we withdraw ourselves from before them and leave them to be freely attacked & destroyed by all those who have cause of war against them? would such a written message from me to the nations at war with them, be advisable? particularly to the Cherokees, Creeks, Chickasaws & Choctaws, and such Northern tribes as are at war with them. I do not recollect those of the latter description. would it not be advisable to aid their war parties with provisions, & ammunition, & the repairs of their arms at our posts? will it be necessary to authorize expeditions of militia, or only permit volunteers to join the Indian parties? or shall we leave what respects militia to Govr. Lewis? we shall certainly recieve further information soon, but in the mean time I have thought we should turn it in our minds & interchange ideas on the subject. I shall therefore be glad to hear from you on it. I salute you with constant affection & respect.
                  
                     Th: Jefferson 
                     
                  
               